Citation Nr: 0433453	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-22 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to July 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office in Portland, Oregon 
(RO), in which a claim of entitlement to service connection 
for PTSD was denied.  

In his June 2003 substantive appeal, the veteran had 
requested a Board hearing to be held at his local RO in 
Portland, Oregon.  A Travel Board hearing was scheduled for 
March 2004.  In correspondence from the veteran received in 
March 2004, prior to the hearing, the veteran cancelled that 
hearing, and, as will be explained herein, it appears that 
the veteran does in fact wish to be re-scheduled for a Board 
hearing to be held at his local RO in Portland, Oregon, 
thereby requiring a remand and transfer of the claims file 
back to the RO.  

The Board notes that, in June 2004, the Klamath County 
Veterans Service Office submitted additional evidence to the 
RO, on behalf of the veteran.  That material was subsequently 
forwarded to the Board.  Because the veteran will be 
scheduled for a Travel Board hearing, the Board will not 
address the new evidence at this time.

REMAND

By letter dated February 24, 2004, the veteran was informed 
that he was scheduled to appear at a Board hearing, to be 
held at the RO in Portland, Oregon, on March 18, 2004.  In 
correspondence received by the RO on March 8, 2004, the 
veteran cancelled that hearing, explaining that he was 
employed full-time and could not take off work at that time 
to appear for his hearing.  The veteran requested that a 
hearing before a Veterans Law Judge to be re-scheduled at his 
local RO in Portland, Oregon, when the Board returns to 
conduct hearings there.  Given the circumstances of this 
case, the Board finds that the veteran submitted a timely 
request for a new hearing within the parameters of 38 C.F.R. 
§ 20.702(c).  Accordingly, his motion to reschedule the 
hearing is hereby granted.

The Board shall decide an appeal only after affording the 
veteran an opportunity for a hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002).  Inasmuch as the appellant's hearing 
request was made just recently, he has not yet been scheduled 
for his Travel Board hearing.  Considerations of due process 
mandate that the Board may not proceed with appellate review 
of the appellant's claim without affording him an opportunity 
for a personal hearing at his request.  Therefore, a remand 
is required for the scheduling of an appropriate hearing.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2004). 

In view of the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following action.  VA will provide notification to the 
veteran when further action is required on his part:

The RO should schedule a hearing for the 
veteran and any witnesses before a 
Veterans Law Judge at his local RO 
(Portland, Oregon), offering whichever 
type he desires, i.e., an in-person 
hearing or a videoconference hearing.  
The RO should notify the veteran and his 
representative of the date of such 
hearing by sending a letter of 
notification to the veteran at his 
address of record, with a copy to his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


